Citation Nr: 1110477	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-36 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a bilateral shoulder disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant, had active duty service from November 1958 to December 1962 and from February 1991 to July 1991, with additional service in the Marine Corps Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for bilateral hearing loss and right and left shoulder disabilities.  


FINDINGS OF FACT

1.  The Veteran's hearing loss was not manifested during active service and is not causally or etiologically related to service. 

2.  Symptoms of the Veteran's bilateral hearing loss have not been continuous since separation from service. 

3.  The Veteran's hearing loss did not manifest to a compensable degree within one year from separation of active service.  

4.  The Veteran did not have an in-service injury of the left or right shoulder, including in March 1996. 

5.  The Veteran's bilateral shoulder disability was not manifested during active service and is not causally or etiologically related to service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010). 

2.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated August 2007 the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in August 2007 prior to the initial unfavorable decision in January 2008.  In this case, the August 2007 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim.  

The Board also finds that there has been substantial compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded a VA examination in January 2010 that addressed the Veteran's bilateral hearing loss claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Given that the pertinent medical history was noted by the examiner, and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be adequate.  Thus, the Board finds that additional examination is not necessary regarding bilateral hearing loss.

In this decision, the Board has found as a fact that there was no in-service injury or disease, including no chronic in-service symptoms of disability of bilateral shoulder disability.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a bilateral shoulder disability.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disability and his military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown,  5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 
  
Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board is to consider all lay and medical evidence as it pertains to the issues.  
38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,         10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Service Connection for Bilateral Hearing Loss

 The Veteran contends that his bilateral hearing loss was incurred during service.  After a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran's hearing loss is not causally related to his active service.  

The Veteran was afforded a VA examination in January 2010.  The examiner reviewed the claims folder and accurately summarized the Veteran's service treatment records regarding his hearing loss.  He noted no audiograms or complaints of hearing loss during the first period of active service, 1958 to 1962.  A whisper test performed in 1962 and showed a 15/15 score.  The examiner noted a 1975 hearing test, performed 13 years after his separation from active service, that suggested hearing was within normal limits.  Similar tests were completed in 1981 and 1983.  Audiograms were not performed during the Veteran's second period of activation from February 1991 to July 1991.  Audiograms in 1994 and 1997 showed bilateral high frequency hearing loss.  The examiner diagnosed bilateral sensorineural hearing loss.  He noted that the 1975 hearing test showed that the Veteran did not experience hearing loss during his first period of active service.  The examiner noted that due to a lack of any documentation from the second six month period of activation, he could not provide an opinion without resorting to speculation.  

While the Veteran did not receive a hearing test between February 1991 and July 1991, he did fill out medical questionnaires regarding his medical history shortly before and after his separation from service.  In October 1986, the Veteran marked yes when asked do you have or have you recently had hearing loss.  The record is then silent for any complaints, treatment, or diagnosis of hearing loss following that complaint.  Post-service, in October 1991, the Veteran specifically marked no when asked do you have or have you recently had hearing loss.  The examiner on an October 1991 report of medical examination noted the Veteran's ears and drums as clinically normal.  The first audiogram showing hearing loss subsequent to his reported normal hearing in October 1991 took place in October 1994.  

This timeline indicates that, if the Veteran did have hearing loss prior to his activation in 1991, it pre-existed his period of activation, but was not aggravated during his service as he reported no longer experienced hearing loss immediately after his separation from service.  For these reasons, the Board finds that entitlement to service connection for hearing loss is not warranted.  

While the Veteran is competent to report any symptoms of hearing loss that he experiences at any time, he is not competent to render a nexus opinion relating any current hearing loss to active service, especially in this case where a trained audiologist indicated that such purported opinion even by a trained professional would involve speculation.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any in-service noise exposure to his present disability, the Board finds that the etiology of the Veteran's hearing loss is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  Such finding is supported in this case by the examiner's opinion that any such nexus opinion would involve speculation.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  

No medical evidence of record finds a relation between active duty service and the Veteran's hearing loss.  The only medical opinion in the file was provided by the VA examiner in January 2010.  The examiner opined that it is unlikely (not at least as likely as not) that the Veteran's hearing loss is due to his first period of active military service.  The examiner could not opine on the second period of active service due to a lack of records, but the Board notes that the Veteran reported hearing loss in 1986, prior to his second period of active service in 1991.  Additionally, in October 1991 the Veteran reported no current hearing loss or recent history of hearing loss; therefore, the Board finds that the Veteran's hearing loss either began before the Veteran's February 1991 entrance into active service and then resolved itself by the October 1991 medical history, or, more likely, the Veteran's hearing loss began after the October 1991 medical history and examination.  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a presumptive disability.  The Veteran is not entitled to the presumption as his hearing loss did not manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. § 3.385 (defining hearing loss "disability" as when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent). 

The Board finds the weight of the evidence is against the claim for service connection for bilateral hearing loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Shoulder Disability

The Veteran claims that he suffered an injury to his shoulders when he fell on the ice during active duty for training in Norway during Battle Griffin in March 1996 or 1997, as reported in the service connection claim.  He contends that he has a current bilateral disability that is the result of this in-service fall.

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an in-service injury to either the left or right shoulder.  The Veteran sustained a fall on the ice in March 1996 that injured his elbow, not his shoulders.  The service treatment records are negative for complaints, findings, diagnosis, or treatment of a left or right shoulder injury or even symptoms during service. 

The evidence also demonstrates that the Veteran did not experience continuous symptoms of a shoulder disability after a March 1996 fall.  Further, the Board concludes that the Veteran's assertion of continued symptomatology since March 1996, while competent, is not credible.  The Board finds that the Veteran's more recently-reported history of continued symptoms of a shoulder disability since the March 1996 fall is inconsistent with, and outweighed by, the other lay and medical evidence of record, including the Veteran's own, more contemporaneous histories and histories given for treatment purposes.  Indeed, while the Veteran now, pursuant to a VA compensation claim, asserts that his shoulder disorder began in service, in the more contemporaneous medical history he gave in a March 1997 report of medical history, he denied any history or current complaints of symptoms of a shoulder disability.  His in-service history of symptoms is more contemporaneous to service, so is of more probative value than the more recent assertions made several years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later). 

The Board also notes that the Veteran sought treatment for other disabilities incurred as a result of his fall, including for his right elbow, which required steroid injections and follow-up for over a year.  Of significant probative value is the fact that, during the treatment for a right elbow disorder that was reported to have been sustained during the fall on the ice in March 1996, when he was specifically complaining of problems related to the fall on the ice in March 1996, the Veteran did not report any history of injury or complaints related to the shoulders.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous, more contemporaneous history, his previous statements made for treatment purposes, and his lack of complaints regarding the shoulders when specifically addressing the March 1996 fall.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of injury to the shoulder during service and continuity of symptoms since that time.

The record does not contain any other indication that the Veteran has a current shoulder disability that is causally related to his active service.  As such, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral shoulder disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for a bilateral shoulder disorder is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


